ICJ_075_LandIslandMaritimeFrontier_SLV_HND_1990-09-13_JUD_01_IN_01_EN.txt. 138

SEPARATE OPINION OF JUDGE ODA

I agree strongly with the Chamber in permitting Nicaragua to intervene
in the case brought to the Court pursuant to the Special Agreement of
24 May 1986 between Honduras and El Salvador. The Chamber, however,
limits Nicaragua’s intervention to the legal régime of the waters within the
Guif of Fonseca, and excludes from the object of intervention the matters
of delimitation within the Gulf and the legal situation of the maritime
spaces (including any prospective delimitation) outside the Gulf. In my
personal view, the grounds for being so restrictive have not been persua-
sively defined.

The present Judgment is written from the standpoint of the presump-
tion that, to justify intervention under Article 62 of the Statute, a legal
interest of a more concrete nature is required than a simple interest in the
interpretation of the rules of international law, whether general or spe-
cific, which are applicable to the case in hand. This presumption, that a
clear distinction can be made between the interpretation of a rule and the
nature of its application in a concrete instance, remains, in my view, open
to challenge. It raises many difficult problems. Yet since, in this case, I and
my colleagues in the Chamber have decided that a more concrete legal
interest does indeed exist to justify an intervention by Nicaragua of the
kind specified in the Judgment, I find it appropriate to leave aside, for the
present occasion, the question of a possibly more general qualifying inter-
est and to confine my observations to the question why, in the circum-
stances, the area of discussion in which Nicaragua has been permitted to
intervene has been so severely restricted.

1. NicaRAGua’s INTEREST OF A LEGAL NATURE

A State may submit a request to the Court — or in the present case, the
Chamber — to be permitted to intervene, “should a State consider that it
has an interest of a legal nature which may be affected by the decision in
the case” (Statute, Art. 62, para. 1) and the application “shall set out...
[such] interest of a legal nature” (Rules of Court, Art. 81, para. 2 (a),
emphasis added).

In fact Nicaragua, in its Application for permission to intervene, while
evidently seeking to cover all relevant aspects relating to the waters both
within and without the Gulf, indicated only in broad terms the interests of
a legal nature which might be affected by the decision of the Chamber:

50
139

DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. ODA)

“The particular considerations supporting this opinion include,
but are not confined to, the following items:

(a) The phrasing of paragraph 2 of Article 2 of the Special Agree-
ment, which refers comprehensively to ‘la situaciôn juridica insu-
lar y de los espacios maritimos’.

(b) The title of the Special Agreement which refers to ‘la controversia
fronteriza terrestre, insular y maritima existente entre los dos Esta-
dos’.

(c) The geographical situation in the Gulf of Fonseca and the adja-
cent maritime areas.

(d) The essential character of the legal principles, including relevant
equitable principles, which would be relevant to the determina-
tion of the questions placed on the agenda by the Special Agree-
ment.

(e) The general recognition by authoritative legal opinion that the
issues relating to the Gulf of Fonseca involve a trilateral con-
troversy.

(f) The leading role of coasts and coastal relationships in the legal
régime of maritime delimitation and the consequence in the case
of the Gulf of Fonseca that it would be impossible to carry out a
delimitation which took into account only the coasts in the Gulf
of two of the three riparian States.

(g} The fact that a possible element in the regulation of the legal situ-
ation of maritime spaces, especially in a case like that of the Gulf
of Fonseca, would be the designation of one or more zones of
joint exploration and exploitation: see the Report of the Concil-
iation Commission in the Jan Mayen Continental Shelf case,
International Law Reports (ed. E. Lauterpacht), Vol. 62, p. 108.”
(Application, IL.2.)

*

The Chamber, after having examined the oral pleadings by Nicaragua,
indicates that

“Nicaragua has shown to the Chamber’s satisfaction the existence
of an interest of a legal nature which may be affected by its decision
[on the régime governing the waters of the Gulf]” (para. 72),

and concludes that

51

“Nicaragua has a legal interest which may be affected by a decision
as to the legal régime of those waters, i.e., a decision in favour of the
contention of El Salvador, that the waters of the Gulf are subject to a
régime of condominium, or a decision in favour of the contention of
Honduras, that there exists a ‘community of interests’ between the
three States in the waters of the Gulf” (para. 104).
140 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. ODA)

Thus the Chamber finds, and I agree with that finding, that Nicaragua
“has shown that it has an interest of a legal nature which may be affected
by . . . [the Chamber’s] decision on the legal régime of the waters of
the Gulf of Fonseca” (para. 105), and has thus provided a basis for the
Chamber’s decision that “Nicaragua is permitted to intervene” (para. 105)
“in respect of the Chamber’s consideration of the legal régime of the mari-
time spaces within the Gulf of Fonseca” (para. 104).
On the other hand, the Judgment concludes that

“Nicaragua has not demonstrated to the satisfaction of the Cham-
ber the existence of an interest of a legal nature which may be
affected by any decision of the Chamber delimiting the waters of the
Gulf of Fonseca between El Salvador and Honduras, or by any deci-
sion as to the legal situation of the maritime spaces outside the Gulf,
including any decision . . . on delimitation between El Salvador and
Honduras, and intervention in those respects has not been justified”
(para. 104)

and, in a variant of this language, finds that

“the Republic of Nicaragua... has not shown such an interest which
may be affected by any decision which the Chamber may be required
to make concerning the delimitation of those waters, or any decision
as to the legal situation of the maritime spaces outside the Gulf...”
(para. 105),

thus not permitting Nicaragua to intervene in these respects.

*

At the hearings, the representatives of Nicaragua declined to be drawn
into a narrow specification of Nicaragua’s legal interest, pointing out their
unwillingness to treat the occasion as one for revealing the substance of
their intervention. Neither I, nor the other members of the Chamber, have
however viewed this as a deficiency so severe as to preclude the granting
of permission to intervene on any basis whatsoever. The Judgment, how-
ever, finds — as has been seen — that the degree of imprecision in respect
of parts of Nicaragua’s claim to a legal interest is excessive and must result
in a denial of such permission in relation to certain areas. This distinction
I do not find wholly justified.

I find it, in other words, difficult on the evidence to state that Nicara-
gua, while having sufficiently shown interest of a legal nature which may
be affected by the decision of the Chamber in the case of the legal régime
of the maritime spaces within the Gulf, has not done so as concerns the
delimitation of the maritime boundaries there and outside the Gulf. The
Applicant, after all, although required to show an interest of a legal nature
which may (but not will or must) be affected, does not at this stage need to

32
141 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. ODA)

indicate those positions and considerations which it can be expected to
draw to the Chamber’s attention in its eventual declaration and any subse-
quent oral observations. Nor is it required, as the Judgment contends, “to
show in what way that interest may be affected” (para. 61, emphasis
added).

2. MARITIME BOUNDARIES WITHIN THE GULF

The Judgment states that:

“Nicaragua, for its part, has not given any indication of any spe-
cific line of delimitation which it considers would affect its interests”
(para. 74);

“[Nicaragua] has not shown such an interest [of a legal nature]
which might be affected by the Chamber’s decision on any question
of delimitation within the Gulf” (para. 79).

Here it may be pertinent to recall the issues in dispute between the origi-
nal Parties in the present case. Honduras has indicated a concrete delimi-
tation line within the Gulf (which it wants to see confirmed by a judgment
of the Chamber) on Map CS in its Memorial and has given a description
of it in its Submission C.1. This line, drawn according to the Honduran
terminology in the “western sector” of the Gulf, though not appearing to
affect a legal interest of Nicaragua, is based upon the assumption that
several islands over which El Salvador claims sovereignty — Meanguera
and Meanguerita, in particular — belong to Honduras.

El Salvador, in Submission IILS of its Counter-Memorial, considers
that the legal situation of the Gulf does not permit the dividing-up of the
waters and that the Special Agreement does not confer jurisdiction to
effect any such delimitation. El Salvador, however, in the Observations on
the Application by Nicaragua for permission to intervene, does not deny
the existence of a theoretical possibility that the Chamber might eventu-
ally proceed to effect a delimitation within the Gulf.

Neither, in fact, does the Chamber, in the present Judgment, rule out
the eventuality of a decision effecting a delimitation within the Gulf
(para. 74).

In an ensuing paragraph, the Judgment states:

“It occurs frequently in practice that a delimitation between two
States involves taking account of the coast of a third State; but the
taking into account of all the coasts and coastal relationships within
the Gulf as a geographical fact for the purpose of effecting an even-
tual delimitation as between two riparian States — El Salvador and

53
142 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. ODA)

Honduras in the instant case — in no way signifies that by such an
operation itself the legal interest of a third riparian State of the Gulf,
Nicaragua, may be affected.” (Para. 77.)

In my view, however, this observation cannot in the present instance be
made with confidence, in view of “the leading role of coasts and coastal
relationships in the legal régime of maritime delimitation and the conse-
quence in the case of the Gulf of Fonseca”, as asserted by Nicaragua in its
Application, II.2 (f).

I would stress that should some islands, Meanguera and Meanguerita
in particular, be determined to lie under the sovereignty of El Salvador,
the possibility could not be excluded that a delimitation line between
El Salvador and Honduras would not reach any closing line of the Gulf
and would have to be confined to the “eastern” sector of the Gulf, and
that, owing to the geographical situation in the Gulf of which all three
States are riparians, Nicaragua would then undoubtedly have a legal
interest in the fixing of the point where the delimitation between El Sal-
vador and Honduras terminates — in other words, where its own boun-
dary with Honduras terminates and its own boundary with El Salvador
begins.

The Agent of Nicaragua stated in his oral argument on 5 June 1990:

[If the Chamber were to consider the request of Honduras and
proceeded to delimit the waters inside the Gulf, it is obvious from
looking at any chart that no such delimitation is possible without
affecting our interests, if this delimitation involves the whole of the
Gulf of Fonseca.”

In his oral reply on 8 June 1990, the Agent of Nicaragua also stated:

“[I]n spite of the statement from counsel of Honduras that it was no
use for the Agent of Nicaragua saying that it was obvious that any
delimitation would affect Nicaragua’s rights, because it was not
obvious at all, the Agent of Nicaragua reaffirms that it is perfectly
obvious by just looking at a map.”

Of course, an assertion of what is “obvious” cannot normally be accepted
as equivalent to a demonstration. Yet, if what is asserted is in fact “obvi-
ous”, the need for demonstration by argument is surely diminished. Even
given the normal assumption that such argument is required, I do not con-
sider that counsel are obliged to invent hypotheses. Thus, although Nicar-
agua did not indicate any specific line of delimitation which it considered
would affect its interests, I am satisfied that, under the circumstances
explained above, Nicaragua’s assertion with regard to the delimitation
within the Gulf cannot be dismissed.

34
143 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. ODA)

3. MARITIME BOUNDARIES OUTSIDE THE GULF

The Chamber states that the question of whether Honduras is entitled
to a territorial sea, an exclusive economic zone and a continental shelf
outside the Gulfis one “to be decided by application of the principles and
rules of the law of the sea on those matters” (para. 82). I agree that it would
not be proper for the Chamber to entertain argument by Nicaragua on the
prior question as to whether Honduras is entitled to any maritime zone
outside the Gulf, which is a matter not only of legal principle but also of
specific circumstances foreign to Nicaragua.

In respect of the delimitation line in this area of the Gulf, the Judgment
states that:

“Nicaragua was shown by Honduras both a proposed delimitation
line and a proposed line marking off what Honduras calls the ‘rele-
vant maritime area’. The charted proposition of Honduras thus gave
Nicaragua the opportunity to indicate how the Honduran proposals
might affect ‘to a significant extent’ any possible Nicaraguan legal
interest in waters west of that Honduran line. This Nicaragua did not
do. Nicaragua failed to indicate how [the] delimitation [proposed by
Honduras], or any other delimitation regarded by it as a possible one,
would affect an actual Nicaraguan interest of a legal nature [in waters
west of the Honduran line]. . .” (Para. 84.)

Honduras claims in its Submission C.2, however, that the Chamber is
endowed with the competence to delimit those maritime zones outside the
Gulf pertaining to El Salvador and Honduras respectively; El Salvador is
aware of the possibility that the Chamber will delimit these zones
(para. 81). In fact, the possibility of the Chamber’s dealing with delimita-
tion between Honduras and El Salvador of those maritime zones is not
excluded in the event of Honduras being recognized to possess a title to
such zones.

Since a delimitation line claimed by Honduras vis-a-vis El Salvador, as
shown on Map C.6 in its Memorial, is drawn with a bearing of 216.0°,
adjusted from a line drawn with a bearing of 215.5° (a line perpendicular
to the general direction of the coast as determined by Honduras while
taking account of the coasts of the neighbouring States, including Nica-
ragua) — that adjustment being made in consideration of the ratio of
sea areas to be attributed to El Salvador and Honduras — and since Hon-
duras has based its calculations of its own sea areas on the assumption
of the acceptance of a line which would purport to delimit a Honduran
boundary with Nicaragua (a line bearing 215.5°), it appears that, if the
Chamber were to determine a line delimiting zones outside the Gulf,
Nicaragua could reasonably claim to possess a legal interest which may
be affected by a Judgment of the Chamber.

55
144 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. ODA)

The Agent of Nicaragua stated in his pleading on 5 June 1990:

“Outside the Gulf of Fonseca, it is plain from looking at any chart
and from the graphics presented by the Parties in their Written Plead-
ings — particularly those contained in the Honduran Memorial and
identified as ‘C-6 and C-7’ — that no such demands can be made in
the Pacific Ocean without affecting the legal interest of Nicaragua to
a significant extent.”

This statement was criticized by the Judgment when it was observed that
“the Chamber does not find the matter so plain” (para. 84). However the
Agent of Nicaragua, in his oral reply on 8 June 1990, went on to say that:

“Nicaragua and El Salvador are the only riparians situated at the
mouth of the Gulf at less than 20 miles of distance from each other.
Now comes Honduras with its allegation of a ‘community of inter-
ests’ that supposedly gives it a right to launch an enormous protru-
sion into the Pacific and Nicaragua is supposedly not affected by this
curious contention.

Any eventual delimitation affects the legal interests of Nicaragua.
Whether the protuberance into the Pacific sought by Honduras
hangs to the south into Nicaraguan territorial waters or rises into the

north into Salvadorian territory, certainly affects the legal interests
of Nicaragua.” ‘

In the light of my statements in Section 1 above, I consider that Nicaragua
has sufficiently set out, under circumstances which are as plain to it as to
the two States Parties to the case, its interest of a legal nature in respect of
any eventual delimitation between the two Parties.

4. CONCLUSIONS

In short, I take the view that (i) Nicaragua, having now been permitted
to intervene in respect of the legal regime within the waters of the Gulf,
should not have been excluded from expressing its views in due course on
any delimitation between El Salvador and Honduras within the Gulf
which may fall to be effected by the Chamber; and that (ii) Nicaragua
should not have been excluded from expressing its views in due course
with respect to any delimitation which may fall to be effected outside the
Gulf in the event that some title may have been established in favour of
Honduras.

(Signed) Shigeru Opa.

56
